For All the Commitments You Make â 125 Broad Street, 8thFloor New York, NY 10004 Declarations INVESTMENT COMPANY FIDELITY BOND CUSTOMER NUMBER DATE ISSUED 05/09/2014 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. Continental Insurance Company (herein called ‘Underwriter’) NAMED INSURED AND ADDRESS PRODUCER Item1. UTCNorth American Fund(hereincalled ‘Insured’) 615 East Michigan Street c/o US Bancorp Fund Services LLC Milwaukee, WI 53202 Willis of Maryland, Inc. Joelle Mann 225 Schilling Circle, Suite 150 Hunt Valley, MD 21031 Item2. Policy Period:From 12:01 a.m. on 4/5/2014 to 12:01 a.m. on 4/5/2015 standard time. Item3. Limit of Liability: $350,000 per Loss. Provided, however that if specific limits, either greater or lesser, are inserted opposite any specified INSURING CLAUSE, such specific limits shall be applicable to such INSURING CLAUSES in lieu of, and not in addition to, such bond limit. If "NOT COVERED" is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference to such INSURING CLAUSE shall be deemed to be deleted from this bond. INSURINGCLAUSE LIMIT OF LIABILITY DEDUCTIBLE Fidelity - Blanket Premises Transit Forgery or Alteration Securities Counterfeit Currency Central Handling of Securities Computer Systems Fraud Facsimile Signatures Uncollectible Item of Deposit Audit Expense Provided, that there shall be no deductible applicable to any loss under INSURING CLAUSE 1. sustained by any Investment Company. Item4. The liability of the Underwriter is also subject to the terms of the following endorsements executed simultaneously herewith: SR6196 Ed. 12/93 Computer Systems Fraud SR5907 Ed. 11/88 Insuring Agreement (G) Facsimile Signature Coverage G-145126-A Ed. 08/03 Policyholder Notice Economic and Trade Sanctions Conditions G-145184-A Ed. 06/03 Economic and Trade Sanctions Condition FIG-4034-A Ed. 09/99 Audit Expense Coverage GSL8768XX Ed. 09/07 Growth In Size Provisions Endorsement With No Deductible Or Aggregate Limit For Investment Companies PRO-4190-A Ed. 03/04 Uncollectible Items Of Deposit Coverage GSL3895XX Ed. 03/08 Voice Initiated Transfer Fraud GSL11675XX
